[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 340 
On the 13th day of September, 1938, Lucile H. Lott filed her bill of complaint in the Circuit Court of Orange County, Florida, and alleged that she owned real property, both homestead and non homestead, situated in the City of Orlando, Florida, and paid taxes thereon to the City of Orlando to help defray its said operating expenses; that the City Council, under Chapter 17981, Laws of Florida, Acts of 1937, determined that unsanitary and unsafe dwelling accommodations existed in the City of Orlando and families of low income could not afford to pay the existing rentals and appropriated $500.00 to defray the expense of a housing authority for the first year of its existence, and named certain individuals as members of the housing authority of said city, and at a subsequent date, appropriated additional sums of money to the housing authority.
On the 2nd day of September, 1938, the City of Orlando, through its city council, undertook to obligate the City to perform two agreements denominated by it as: (a) Equivalent Elimination Agreement, and (b) Cooperation Agreement. The Equivalent Elimination Agreement *Page 341 
bound the city to eliminate unsafe and unsanitary dwelling units and to construct a similar number of new units not exceeding 135 to be used as low renting projects. The Cooperation Agreement obligated the city to furnish the housing authority, for the tenants thereof, municipal services and facilities without cost or charge to other residents or inhabitants of the city, inclusive of streets, roads and alleys within, adjacent to or traversing each project. Other allegations of pledged corporate functions incident to the carrying out of all the provisions of Chapter 17981 appeared in the bill.
It is alleged that the houses when completed would be occupied by negro families of small income; that sufficient housing facilities for these negro families now exists in Orlando, and the result would be that these families will move from privately owned darkey residential districts of the city to the newly constructed houses and there will be a surplus of low cost housing facilities in Orlando, and the plaintiff will be taxed to pay the costs incident to their construction and maintenance, and similar property will be taxed, remain vacant and no income will be derived through private ownership.
It is next contended that the housing project is not a public purpose and the low cost houses, under the provisions of the Act, may be sold and the ownership and possession fall into private hands; that Chapter 17982, Laws of Florida, Acts of 1937, grants to municipalities the power to purchase or invest in the debentures of the housing authority, and for this reason the entire Act was unconstitutional; that the city is obligated by the Cooperation Agreement with the housing authority to construct low rent houses on lands situated beyond the territorial limits of the City of Orlando and for this reason Chapter 17981, supra, is unconstitutional; that the expenditure of funds by the City of *Page 342 
Orlando for the maintenance of benefits under the obligation,supra, for the benefit of the housing authority is ultra vires
and beyond the constitutional power of said city and that the undertakings of the City of Orlando with the housing authority constitutes the taking of property without due process of law which is prohibited by the State and Federal Constitutions.
The prayer of the bill of complaint is for a restraining order against the City of Orlando, viz.: (a) restraining the city from making contributions to the housing authority; (b) restraining the City of Orlando from complying with the Cooperation Agreement; (c) restraining the City of Orlando from complying with the Equivalent Elimination Agreement; (d) restraining the furnishing of services of officers by the city to the housing authority; (e) other allegations in the prayer appear but are unnecessary to be recited for the disposition of this case.
An application was made for a temporary restraining order and the lower court on the 16th day of September, 1938, entered an order denying the same. The City Council of the City of Orlando and the Housing Authority of the City of Orlando, and the Commissioners of the Housing Authority of said city each filed motions to dismiss the bill of complaint on the common ground that the bill of complaint contained no equity, and the same was on the 9th day of December, 1938, heard in the lower court and an order was made and entered sustaining said motions to dismiss on the ground that there was no equity in the bill of complaint, and the order was bottomed on the case of Marvin v. Housing Authority of Jacksonville, 133 Fla. 590, 183 So. 145. From said order an appeal has been perfected to this Court.
One of the first questions to be decided is whether or not the action of the City Council of Orlando in creating a *Page 343 
Housing Authority for the City of Orlando for people of low income is a public purpose. Several authorities from other jurisdictions are cited to sustain their contention. This Court is not interested in the motive and wisdom or policy of legislation, as these prerogatives are to be exercised under our system of government by the Legislature. The Legislature, by the enactment of Chapter 17981, supra, declared that there was a shortage of sanitary dwellings available for persons of low income and that under the police power of the state it was necessary in preventing crime and the spread of disease, thereby affecting the health, safety, morals and welfare of the residents of Florida; that the slums situated in the different areas of Florida, can be made safe and sanitary by the construction of houses to be occupied by persons of low income and that such was necessary for the public welfare of the State of Florida. A public purpose has for its objective the promotion of the public health, safety, morals, welfare, security, prosperity and contentment of all the inhabitants or residents within a given political division. See Marvin v. Housing Authority of Jacksonville, 133 Fla. 590, 183 So. 145. There is no merit in this contention.
It is next contended that the so called slums clearance project, if a public purpose, is a responsibility to be administered by the county rather than the municipality. In support of this contention Section 3 of Article XIII of the Constitution of Florida and other authorities are cited. We find no fault with these authorities. It is true that the Constitution and Statute make provisions for certain indigents in Florida, but the method therein prescribed is not the only approach to these social security problems. The responsibility of showing error rests with the appellant and a presumption exists as a matter of law as to the correctness *Page 344 
of the ruling of the lower court. Counsel for appellant have failed to show error on the record.
It is next contended that Chapter 17981, supra, is unconstitutional and void because it violates the principle of equality and uniformity of taxation. That the area of the operation of the housing authority is extra-territorial in scope as it applies to the City of Orlando and money is unlawfully collected from the property owners within the incorporate limits of the City of Orlando and the housing authority property is located beyond the city limits of Orlando. The area in which a housing authority might operate is provided by Subsection (f) Section of Chapter 17981, viz.:
"(f) 'Area of operation': (1) in the case of a housing authority of a city having a population of less than 25,000, shall include such city and the area within five miles of the territorial boundaries thereof; and (2) in the case of a housing authority of a city having a population of 25,000 or more shall include such city and the area within ten miles from the territorial boundaries thereof; provided, however, that the area of operation of a housing authority of any city shall not include any area which lies within the territorial boundaries of some other city as herein defined."
We have examined the authorities cited by counsel to support their contention that Chapter 17981 violates the principle of equality and uniformity of taxation prescribed by Sections 1 and 5 of Article IX of the Constitution. It cannot be overlooked that under the police power of a state broad latitude is allowed in the disbursement of public funds for the prevention and punishment of crime and the promotion of the public health, general welfare and safety of the people. The expenditures of the taxpayers' money is for a public purpose as contemplated by Section 5 of Article IX, supra. *Page 345 
It is next contended that the Equivalent Elimination Agreement and the Cooperation Agreement between the City of Orlando and the housing authority is ultra vires. It is true that the bill of complaint alleges the invalidity of these agreements, but copies of these contracts have not been placed in the record. It is possible that these agreements were before the lower court at the time of the entry of the order appealed from. All presumptions exist in an appellate court that the judgment of the lower court is correct and one who complains of error must make the same to appear. See Britt v. State, 88 Fla. 482,  102 So. 761; State v. Merritt, 86 Fla. 164; 99 So. 230; Hoodless v. Jernigan, 51 Fla. 211, 41 So. 194; Clements v. State, 51 Fla. 6, 40 So. 432; Stover v. Stovall, 103 Fla. 284,137 So. 249.
Courts of other jurisdictions have passed upon and upheld statutes similar to the statutes here involved. See Edwards v. Housing Authority of the City of Muncie (Ind.) 19 N.E.2d 741; Doran v. Philadelphia Housing Authority, 331 Pa. St. 209,200 A. 834; Krause v. Peoria Housing Authority, 370 Ill. 356,19 N.E.2d 193; McNulty v. Owens, 188 S.C. 377,199 S.E. 425; Knoxville Housing Authority v. City of Knoxville, (Tenn.),123 S.W.2d 1085; Rutherford v. City of Great Falls,107 Mont. 512, 86 P.2d 656. The housing authority of the city cannot control or exercise the municipal authority of the city within its corporate charter limitations.
The judgment appealed from is hereby affirmed.
WHITFIELD, P. J., and BUFORD, J., concur.
TERRELL, C. J., dissents.
BROWN, J., dissents in part.
THOMAS, J., disqualified.